Exhibit 10.22

THE GREENBRIER COMPANIES, INC.

2014 AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to Article 10 of the 2014 Amended and Restated Stock Incentive Plan
(the “Plan”) of The Greenbrier Companies, Inc., an Oregon corporation (the
“Company”), on                         , 2017 (the “Grant Date”) the
Compensation Committee of the Board of Directors of the Company (the
“Committee”) authorized and granted to                              (the
“Recipient”) an award of restricted stock units (“RSUs”) with respect to the
Company’s common stock (“Common Stock”), subject to the terms and conditions of
this agreement between the Company and the Recipient (this “Agreement”). By
accepting this award, the Recipient agrees to all of the terms and conditions of
this Agreement. Capitalized terms not otherwise defined in this Agreement shall
have the meanings as defined in the Plan.

1.    Award and Terms of Restricted Stock Units.

(a)    Number of RSUs Awarded. The Company awards to the Recipient
                             RSUs (the “Award”), subject to (i) the
restrictions, terms and conditions set forth in this Agreement and the Plan and
(ii) the Recipient’s execution and delivery of an Employee Confidentiality and
Innovation Assignment Agreement in the form provided by the Company.

(b)    Rights under Restricted Stock Units. An RSU obligates the Company to
issue to the Recipient one share of Common Stock for each vested RSU upon
vesting in accordance with this Agreement; provided that if the Recipient is a
participant in the Nonqualified Deferred Compensation Plan, the Recipient may
elect to defer receipt of the shares otherwise issuable upon vesting, pursuant
to the terms of the Deferred Compensation Plan.

2.    Vesting and Forfeiture of RSUs.

(a)    The RSUs awarded under this Agreement shall initially be 100% unvested
and subject to forfeiture. One-half of the RSUs, covering              shares of
Common Stock, will vest in equal installments over a period of three years (the
“Time-Based RSUs”) and one-half of the RSUs, covering              shares of
Common Stock, will vest, in whole or in part, on the Vesting Date based upon
achievement of performance criteria during the Measurement Period, as described
in subsection 2(c) (the “Performance-Based RSUs”). To the extent that any
partial vesting would result in the issuance of fractional shares, such shares
shall be rounded up to the nearest whole number of shares.

(b)    Vesting of Time-Based RSUs. The Time-Based RSUs shall vest in equal
annual installments over a period of three years, on the first, second and third
anniversaries of the Grant Date, provided the Recipient remains in Service with
the Company, subject to subsections 2(b)(i) and (ii), below:

(i)    Termination of Service Due to Death, Disability or Retirement. If the
Recipient’s Service terminates due to death, Disability or Retirement, any
unvested

 

Restricted Stock Unit Agreement

Page 1



--------------------------------------------------------------------------------

Time-Based RSUs shall immediately become fully vested. If Recipient is or
becomes eligible for Retirement prior to the date any Time-Based RSUs would
otherwise vest, the Time-Based RSUs will no longer be subject to a substantial
risk of forfeiture for tax purposes, and will be deemed a “deferral of
compensation” as defined under Internal Revenue Code §409A (“§409A”).

(ii)    Change of Control. In the event of a Change of Control, acceleration of
vesting of Time-Based Shares shall be governed by the terms of the individual
agreement between the Company and the Recipient, if any.

(c)    Vesting of Performance-Based RSUs. Within 90 days of the end of the
Measurement Period, the Committee shall determine the extent to which the
Performance-Based RSUs have vested based upon achievement of the performance
goals set forth in this subsection 2(c). Up to 80% of the Performance-Based RSUs
shall vest based upon achievement of Adjusted EBITDA goals (the “Adjusted EBITDA
Performance RSUs”), and up to 20% of the Performance-Based RSUs shall vest based
upon achievement of Return on Equity (“ROE”) goals (the “ROE Performance RSUs”),
during the Measurement Period, as set forth in subsections 2(c)(i) and (ii),
below:

(i)    Adjusted EBITDA Performance RSUs.

(1)    100% of the Adjusted EBITDA Performance RSUs (80% of the total number of
Performance-Based RSUs) will vest on the Vesting Date if the Company’s Adjusted
EBITDA equals the Adjusted EBITDA Target Level.

(2)    50% of the Adjusted EBITDA Performance RSUs (40% of the total number of
Performance-Based RSUs) will vest on the Vesting Date if the Company’s Adjusted
EBITDA equals the Adjusted EBITDA Threshold Level.

(3)    If the Company’s Adjusted EBITDA is greater than the Threshold Level but
less than the Target Level, vesting of the Adjusted EBITDA Performance RSUs will
be interpolated between 50% and 100%.

(4)    If the Company’s Adjusted EBITDA is less than the Threshold Level, none
of the Adjusted EBITDA Performance RSUs will vest.

(ii)    ROE Performance RSUs.

(1)    100% of the ROE Performance RSUs (20% of the total number of
Performance-Based RSUs) will vest on the Vesting Date if the Company achieves
its ROE Target Level.

(2)    50% of the ROE Performance RSUs (10% of the total number of
Performance-Based RSUs) will vest on the Vesting Date if the Company achieves
its ROE Threshold Level.

 

Restricted Stock Unit Agreement

Page 2



--------------------------------------------------------------------------------

(3)    If the Company’s ROE performance is greater than the Threshold Level but
less than the Target Level, vesting of the ROE Performance RSUs will be
interpolated between 50% and 100%.

(4)    If the Company’s ROE performance is less than the Threshold Level, no ROE
Performance RSUs will vest.

(iii)    Termination of Service due to Death or Disability. If the Recipient’s
Service terminates prior to the end of the Measurement Period due to death or
Disability, any unvested Performance-Based RSUs shall immediately become fully
vested.

(iv)    Retirement. If the Recipient’s Service terminates prior to the end of
the Measurement Period due to Retirement, the Recipient’s Performance-Based RSUs
will continue to vest based on performance during the Measurement Period. Upon
vesting of the Performance-Based RSUs, Recipient will be entitled to receive a
prorated number of shares, equal to the number of vested RSUs (if any),
multiplied by a fraction, the numerator of which is the number of full and
partial months in the Measurement Period during which Recipient remained in
Service with the Company and the denominator of which is 30.

(v)    Change of Control. In the event of a Change of Control prior to the end
of the Measurement Period, Performance-Based RSUs shall be governed by the
following:

(1)    Conversion of Performance-Based RSUs into Time-Vested RSUs. As of the
effective date of the Change of Control, all Performance-Based RSUs shall
automatically convert into and become time-vested RSUs (the “Converted RSUs”),
which shall vest in full on August 31, 2019, provided the Recipient remains
employed by the Company through that date.

(2)    Award of Additional Shares for Performance Above Target Levels. The
Committee shall evaluate the Company’s financial performance from March 1, 2017
until the date immediately preceding the effective date of the Change of
Control, and shall determine whether the Company was performing above the target
level of performance on its Adjusted EBITDA and/or ROE goals as of such date. If
the Committee determines that the Company was performing above the target level
on either or both of its Adjusted EBITDA and/or ROE goals as of the date of the
Change of Control, the Committee shall determine the number of additional shares
above 100% of the number of Performance-Based RSUs awarded (the “Stretch
Shares”) that the Participant would have been entitled to receive pursuant to
subsection 2(d)(i) and/or (ii) if the Company had performed during the entire
Measurement Period at the level achieved through the date of the Change of
Control. The Recipient shall be entitled to receive a grant of additional shares
equal to the number of Stretch Shares. The Stretch Shares shall be time-vested
shares and shall vest in full on August 31, 2019, provided the Recipient remains
employed by the Company.

 

Restricted Stock Unit Agreement

Page 3



--------------------------------------------------------------------------------

(d)    Issuance of Additional Shares upon Achievement in Excess of Target Goals.
Subject to a determination by the Committee that the Company has achieved
greater than its Adjusted EBITDA Target Level and/or ROE Target Level during the
Measurement Period, the RSUs will be settled for a number of shares in excess of
100% of the number of Performance RSUs awarded pursuant to this Agreement, as
described in subsections 2(d)(i) and (ii) below:

(i)    If the Company achieves its Adjusted EBITDA Stretch Level during the
Measurement Period, the Adjusted EBITDA Performance RSUs will be settled for
200% of the number of shares underlying the Adjusted EBITDA Performance RSUs. If
the Company’s Adjusted EBITDA during the Measurement Period exceeds the Adjusted
EBITDA Target Level but is below the Adjusted EBITDA Stretch Level, the number
of shares for which the Adjusted EBITDA Performance RSUs will be settled will be
interpolated between 100% and 200% of the number of shares underlying the
Adjusted EBITDA Performance RSUs at the Target level, based on the level of
Adjusted EBITDA performance achieved.

(ii)    If the Company achieves its ROE Stretch Level during the Measurement
Period, the ROE Performance RSUs will be settled for 200% of the number of
shares underlying the ROE Performance RSUs. If the Company’s ROE during the
Measurement Period exceeds the ROE Target Level but is below the ROE Stretch
Level, the number of shares for which the ROE Performance RSUs will be settled
will be interpolated between 100% and 200% of the number of shares underlying
the ROE Performance RSUs at the Target level, based on the level of ROE
performance achieved.

(e)    Forfeiture of RSUs on Termination of Service. Except as expressly
provided in this Agreement, or except to the extent that there exists a separate
individual agreement between the Recipient and the Company, the terms of which
provide otherwise, if the Recipient ceases to be an employee of the Company or
any Parent or Subsidiary for any reason, the Recipient shall immediately forfeit
all outstanding but unvested RSUs awarded pursuant to this Agreement and the
Recipient shall have no right to receive the related Common Stock.

(f)    Forfeiture of RSUs if Shares are Unavailable Under the Plan. If, on any
Vesting Date, after the settlement of all RSUs awarded in 2016 or prior years
that vested on or before such Vesting Date, the number of shares of Common Stock
that remain available under the Plan is insufficient to settle 100% of the RSUs
awarded by the Company on the Grant Date that vest on such Vesting Date
(“Vesting 2017 RSUs”), then the remaining shares shall be allocated among the
holders of Vesting 2017 RSUs in proportion to the number of Vesting 2017 RSUs
held by each. Any Vesting 2017 RSUs held by the Recipient that are not settled
in shares as a result of this subsection 2(f) shall be forfeited, and the
Recipient shall have no right to receive the related Common Stock.

3.    Delivery Date for the Shares Underlying the RSUs.

(a)    As soon as practicable following the Vesting Date for any RSUs (or, if
applicable, the distribution date specified in subsection (b), below), the
Company will issue the Recipient the Common Stock underlying the then vested
RSUs in the form of uncertificated shares in book entry form. The shares of
Common Stock will be issued in the Recipient’s name or, in the event

 

Restricted Stock Unit Agreement

Page 4



--------------------------------------------------------------------------------

of the Recipient’s death, in the name of either (i) the beneficiary designated
by the Recipient on a form supplied by the Company or (ii) if the Recipient has
not designated a beneficiary, the person or persons establishing rights of
ownership by will or under the laws of descent and distribution. Notwithstanding
the foregoing, if the Recipient has elected, pursuant to the Deferred
Compensation Plan, to defer receipt of any of the shares otherwise issuable upon
the vesting of RSUs, then as soon as practicable after the applicable Vesting
Date, the Company shall issue such shares to the Deferred Compensation Plan, in
the form of uncertificated shares in book entry form, for crediting to the
Recipient’s account.

(b)    To the extent that any Time-Based RSUs and Dividend Equivalents
constitute a “deferral of compensation” within the meaning of Treas. Reg.
§1.409A-1(b) and become payable as a result of Recipient’s termination of
employment, such payment shall be made as soon as practicable after the
Recipient’s “separation from service” within the meaning of Treas. Reg.
§1.409A-1(h), and in all events by the last day of the calendar year in which
the separation from service occurs or, if later, the 15th day of the third
calendar month following the date of the separation from service. In no event
will the Recipient designate the date of payment. The foregoing notwithstanding,
in the event that Recipient is determined to be a “specified employee” within
the meaning of Treas. Reg. § 1.409A-1(i), then to the extent any payment under
this Agreement payable upon a separation from service constitutes a “deferral of
compensation” within the meaning of §409A, such payment shall not be made and
such benefit shall not be provided until the earlier of (A) the first business
day occurring after the date that is six months after Recipient’s separation of
service as that term is defined in Treas. Reg. §1.409A-1(h), and (B) Recipient’s
death.

4.    Income and Payroll Taxes.

(a)    Taxes and Tax Withholding. The Recipient acknowledges and agrees that no
election under Section 83(b) of the Internal Revenue Code can or will be made
with respect to the RSUs. Subject to subsection 4(e), the Recipient acknowledges
that, if no deferral election pursuant to the Deferred Compensation Plan has
been made with respect to receipt of the shares of Common Stock underlying the
RSUs, then on each date that shares of Common Stock underlying the RSUs vest
(the “Payment Date”), the Value (as defined below) of the vested shares will be
treated as ordinary compensation for federal and state income and FICA tax
purposes, and that the Company will be required to withhold taxes on these
income amounts. To satisfy the required minimum withholding amounts, the Company
shall withhold from the shares of Common Stock otherwise issuable the number of
shares having a Value equal to the minimum statutory withholding amount. For
purposes of this Section 4, the “Value” of a share shall be equal to the closing
market price for the Common Stock on the last trading day preceding the Payment
Date.

(b)    Payment of FICA Upon Vesting of RSUs Subject to Deferral Election.
Subject to subsection 4(e), the Recipient acknowledges that FICA payroll taxes
become due upon the vesting of RSUs, even if a deferral election under the
Deferred Compensation Plan has been made with respect to receipt of the shares
underlying the RSUs. FICA taxes that become due upon vesting of RSUs that are
subject to a deferral election may not be paid by share withholding. Recipient
agrees to pay to the Company in cash or cash equivalents, on or before each
Vesting Date, the amount of FICA taxes due and owing as a result of vesting of
the RSUs.

 

Restricted Stock Unit Agreement

Page 5



--------------------------------------------------------------------------------

If Recipient does not make such payment timely, the Company will deduct FICA
taxes from other wages payable in cash to Recipient.

(c)    Payment of FICA on Time-Based RSUs Held by Retirement-Eligible
Recipients. Subject to subsection 4(e), the Recipient acknowledges that FICA
payroll taxes become due upon Recipient being or becoming eligible for
Retirement, even if Recipient does not terminate employment. FICA taxes that
become due as a result of Recipient being or becoming eligible for Retirement
may not be paid by share withholding. Recipient agrees to pay to the Company in
cash or cash equivalents the amount of FICA taxes due and owing. If Recipient
does not make such payment timely, the Company will deduct FICA taxes from other
wages payable in cash to Recipient.

(d)    Payment of FICA on Dividend Equivalents. Subject to subsection 4(e), the
Recipient acknowledges that FICA payroll taxes become due upon the date that a
Dividend Equivalent is accrued. FICA taxes on Dividend Equivalents may not be
paid by share withholding. Recipient agrees to pay to the Company in cash or
cash equivalents the amount of FICA taxes due and owing. If Recipient does not
make such payment timely, the Company will deduct FICA taxes from other wages
payable in cash to Recipient.

(e)    Non-U.S. Taxation. If the Recipient is subject to the tax laws of a
non-U.S. jurisdiction, payments under this Agreement will be subject to taxation
and withholding in accordance with applicable law.

5.    Other Rights and Restrictions.

(a)    Cash Dividends and Dividend Equivalents.

(i)    Cash Dividends on Issued Shares. The Recipient will be entitled to
receive any cash dividends declared on the Common Stock underlying the RSUs
after the RSUs have vested and the Common Stock has been issued to the
Recipient. Cash dividends payable on Common Stock that has been deferred under
the Deferred Compensation Plan shall be credited as earnings on and paid to the
Recipient’s Deferred Compensation Plan account.

(ii)    Dividend Equivalents.

(1)    Accrual. Provided the Recipient is employed by the Company or a Parent or
Subsidiary on the record date for a dividend declared on Common Stock, the
Company shall accrue and pay to the Recipient an amount in cash equal to the
dividend that would have been paid on the Common Stock underlying the
Recipient’s unvested RSUs if such Common Stock had been issued and outstanding
on the record date (each, a “Dividend Equivalent”). Dividend Equivalents shall
accrue on all unvested RSUs held by the Recipient on a record date,
notwithstanding the fact that RSUs are subject to net settlement under
subsection 4(a).

(2)    Payment or Deferral. Dividend Equivalents that accrue on an RSU shall be
paid regardless of whether the RSU vests or is forfeited, and are subject to
required withholding taxes. Dividend Equivalents shall be paid as soon as
practicable

 

Restricted Stock Unit Agreement

Page 6



--------------------------------------------------------------------------------

after the Vesting Date for the underlying RSU and in all events by the last day
of the calendar year in which the Vesting Date occurs or, if later, the 15th day
of the third calendar month following the Vesting Date. In no event will
Recipient designate the date of payment. Notwithstanding the foregoing, if the
Recipient’s employment is terminated for any reason prior to the Vesting Date
for an RSU, Dividend Equivalents that have accrued on the RSU through the date
of termination of employment shall be paid to the Recipient in accordance with
subsection (iii) below. If the Recipient has elected to defer the Common Stock
underlying RSUs under the Deferred Compensation Plan, the accrued Dividend
Equivalents shall also be deferred under the Deferred Compensation Plan and
shall be transferred to the Deferred Compensation Plan as soon as practicable
following the Vesting Date for the underlying RSUs, regardless of whether the
RSU vests or is forfeited. No interest shall be paid by the Company on accrued
Dividend Equivalents.    

(iii)    Application of Payment Timing Rules. Dividend Equivalents are “deferred
compensation” as described in subsection 2(b)(i) and shall be subject to the
payment timing rules set forth in subsection 3(b).

(b)    Adjustments. The number of shares of Common Stock issuable with respect
to each RSU is subject to adjustment as determined by the Committee as to the
number and kind of shares of stock deliverable in the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, spin-off or
other change in the corporate structure affecting the Common Stock generally.

(c)    No Voting Rights. The Recipient shall have no rights as a shareholder
with respect to the RSUs or the Common Stock underlying the RSUs until the
underlying Common Stock is issued to the Recipient.

(d)    Certain Transactions. To the extent not otherwise governed by the Change
of Control provisions of this Agreement or any other individual agreement
between the Company and the Recipient, in the event of dissolution of the
Company or a merger, consolidation or plan of exchange affecting the Company,
the Committee may, in its sole discretion and to the extent possible under the
structure of the applicable transaction, select one or a combination of the
following alternatives for treating this award of RSUs:

(i)    The RSUs shall remain in effect in accordance with the terms of this
Agreement; or

(ii)    The RSUs shall be converted into restricted stock units or restricted
stock of one or more of the corporations that are the surviving or acquiring
corporations in the applicable transaction. The amount and type of converted
restricted stock units or restricted stock shall be determined by the Company,
taking into account the relative values of the companies involved in the
applicable transaction and the exchange rate, if any, used in determining shares
of the surviving corporation(s) to be held by holders of shares of the Company
following the applicable transaction.

 

Restricted Stock Unit Agreement

Page 7



--------------------------------------------------------------------------------

The foregoing notwithstanding, Time-Based RSUs that are “deferred compensation”
subject to §409A shall be treated in accordance with the requirements of §409A,
including without limitation the prohibition on subsequent deferrals.

(e)    Restrictions on Transfer. The Recipient may not sell, transfer, assign,
pledge or otherwise encumber or dispose of the RSUs subject to this Agreement.
The Recipient may designate beneficiaries to receive the shares of Common Stock
underlying the RSUs subject to this Agreement if the Recipient dies before
delivery of the shares of Common Stock by so indicating on a form supplied by
the Company. If the Recipient fails to designate a beneficiary, such Common
Stock will be delivered to the person or persons establishing rights of
ownership by will or under the laws of descent and distribution.

(f)    Not a Contract of Employment. Nothing in the Plan or this Agreement shall
confer upon Recipient any right to be continued in the employment of the Company
or any Parent or Subsidiary, or to interfere in any way with the right of the
Company or any Parent or Subsidiary by whom Recipient is employed to terminate
Recipient’s employment at any time or for any reason, with or without cause, or
to decrease Recipient’s compensation or benefits, subject to the Recipient’s
rights under any applicable individual employment agreement.

6.    Definitions.

Initially capitalized terms not otherwise defined herein shall have the meanings
as defined in the Plan.

(a)    “Agreement” shall mean this Restricted Stock Unit Agreement.

(b)    “Adjusted EBITDA” shall mean the Company’s EBITDA as reported in
quarterly financial disclosures, as adjusted for Extraordinary Items by the
Committee in its sole discretion.

(c)    “Adjusted EBITDA Stretch Level” shall mean cumulative Adjusted EBITDA
during the Measurement Period of $                 million.

(d)    “Adjusted EBITDA Target Level” shall mean cumulative Adjusted EBITDA
during the Measurement Period of $                 million.

(e)    “Adjusted EBITDA Threshold Level” shall mean cumulative Adjusted EBITDA
during the Measurement Period of $                 million.

(f)    “Deferred Compensation Plan” shall mean The Greenbrier Companies, Inc.
Nonqualified Deferred Compensation Plan.

(g)    “Extraordinary Items” shall mean extraordinary, unusual and/or
non-recurring items, including but not limited to (i) restructuring or
restructuring-related charges, (ii) gains or losses on the disposition of a
business or major asset, (iii) the effect of changes in tax laws and other laws,
accounting principles, or provisions affecting reported results, (iv) resolution
and/or settlement of litigation and other legal proceedings, (v) extraordinary,
nonrecurring items as described in Accounting Principles Board Opinion No. 30 or
in management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual

 

Restricted Stock Unit Agreement

Page 8



--------------------------------------------------------------------------------

report to shareholders for the applicable year, (vi) the effect of a merger or
acquisition, or (vii) foreign exchange gains and losses, provided that an
adjustment for any such item(s) would not cause the performance-based portion of
this Award to fail to comply with the requirements of Section 162(m) of the
Internal Revenue Code, or any successor provision thereto, and the regulations
there under.

(h)    “Measurement Period” shall mean the thirty-month period beginning
March 1, 2017 and ending August 31, 2019.

(i)    “Recipient” shall mean the individual named in the first paragraph of
this Agreement.

(j)    “Retirement” shall mean the termination of the Recipient’s Service within
the Company or its subsidiaries as an employee either (i) on or after attainment
of age 65, or (ii) prior to age 65, with the permission of the Chief Executive
Officer of the Company.

(k)    “Return on Equity” or “ROE” shall mean the quarterly net earnings (loss)
attributable to the Company, as reported in quarterly financial disclosures,
divided by the quarterly total equity of the Company, as determined by the
Company, the results of which are averaged over the Measurement Period, and
annualized. Net earnings (loss) attributable to the Company and ROE shall be
adjusted for Extraordinary Items, as determined by the Committee in its sole
discretion.

(l)    “ROE Stretch Level” shall mean ROE of             %.

(m)    “ROE Target Level” shall mean ROE of             %.

(n)    “ROE Threshold Level” shall mean ROE of             %.

(o)    “Vesting Date” shall mean: (i) with respect to Time-Based RSUs, the date
that the RSUs vest in accordance with subsection 2(b); and (ii) with respect
Performance-Based RSUs, the date that the Committee makes an affirmative
determination that the vesting criteria applicable to Performance-Based RSUs, as
set forth in subsection 2(c)(i) or (ii), have or have not been met.

7.    Miscellaneous.

(a)    Entire Agreement; Amendment. This Agreement, the Plan and the Company’s
Umbrella Performance-Based Plan for Executive Officers, to the extent
applicable, constitute the entire agreement of the parties with regard to the
subjects hereof. The Committee may amend the terms of this Agreement, but no
such amendment shall impair the rights of the Recipient without his or her
consent.

(b)    Interpretation of the Plan and the Agreement. The Committee shall have
the sole authority to interpret the provisions of this Agreement and the Plan
and all determinations by it shall be final and conclusive. With respect to
awards made to executive officers of the Company, the Committee shall interpret
and administer this Agreement in accordance with the terms of the Company’s
Umbrella Performance-Based Plan for Executive Officers, with the

 

Restricted Stock Unit Agreement

Page 9



--------------------------------------------------------------------------------

intent that the Performance-Based RSUs shall qualify as “performance-based
compensation” for purposes of Internal Revenue Code Section 162(m).

(c)    Electronic Delivery. The Recipient consents to the electronic delivery of
notices and any prospectus and any other documents relating to this Award in
lieu of mailing or other form of delivery.

(d)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.

(e)    Further Action. The parties agree to execute such instruments and to take
such action as may reasonably be necessary to carry out the intent of this
Agreement.

(f)    Governing Law. This Agreement and the Plan will be interpreted under the
laws of the state of Oregon, exclusive of choice of law rules.

 

RECIPIENT:     THE GREENBRIER COMPANIES, INC.:      

By:

   

 

Restricted Stock Unit Agreement

Page 10